Title: To George Washington from Nathanael Greene, 15 September 1780
From: Greene, Nathanael
To: Washington, George


                        

                            
                            Sir
                            Camp Kennekimak 15th Septr 1780
                        
                        Inclos’d I send your Excellency a copy of a letter this moment receiv’d from Colo. Biddle, respecting the
                            forage Department. The inclos’d News Paper has the resolutions of Congress in it, which Colo. Biddle’s letter refers to.
                            As the matter is altogether out of my power to remedy, I must refer it to your Excellency and beg your advice and order
                            thereon. I am with great respect and regard, Your Excellency’s Most Obedt & Hume Servt
                        
                            Nath. Greene M. General
                        
                     Enclosure
                                                
                            
                                Sir
                                Camp 15th Sepr 1780
                            
                            A Resolve of Congress of 23rd August, directs that all certificates shall be signed by the principals of
                                the Departments, without which no claim shall be valid against the United States; and as I had expected the arrival of
                                Colo. Pickering in Camp, I omitted to apply to you how I should act on this occasion, untill the time when such
                                resolve taking place, left me at a loss how to act.
                            The chief of our supplies are drawn from the Country, and a great part by impress under the authority of
                                the warrant from His Excellency General Washington; but by this resolve I conceive that no Certificates given by me,
                                or those acting under me will be of any validity, or even if they were signed by you: therefore I am desirous to have
                                your directions in what manner I shall proceed, for I shall render myself and the Officers acting under me personally
                                accountable for any forage which we may hereafter collect; and it is not in our power to conform to the mode pointed
                                out by the resolve of Congress, unless Colo. Pickering should arrive this day, and assume the direction of the
                                department.
                            A quantity of Grain-forage at Trenton, and I have sent some Teams there to bring on a small supply; but
                                having advice that Colo. Lutterlough, who was to succeed me, was coming on near two weeks ago, I supposed he would
                                take the necessary measures to have the whole brought on.
                            I beg to be favour’d with your answer on this occasion, and am, with great respect, Your Most Obt Servt
                            
                                Clemt Biddle
                            
                        
                        
                    